283 F.2d 519
PEVELY DAIRY COMPANY, Appellantv.MILK WAGON DRIVERS' AND DAIRY EMPLOYEES' UNION LOCAL 603,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA.
No. 16331.
United States Court of Appeals Eighth Circuit.
Sept. 2, 1960.

Appeal from the United States District Court for the Eastern District of Missouri.
Alexander Kerckhoff and E. C. Hartman, St. Louis, Mo., for appellant.
Harry H. Craig, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed at costs of appellant, with prejudice, on stipulation of parties.  174 F. Supp. 229.